Citation Nr: 9930628	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In September 1998, the veteran testified at a video hearing 
before the undersigned member of the Board in support of his 
claim.  At that time, a question concerning entitlement to a 
total rating based on individual unemployability due to 
service-connected disability arose.  However, that issue is 
rendered moot by the Board's determination as set forth 
below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran reopened his claim for entitlement to service 
connection for PTSD on November 30, 1994.  

3.  The manifestations of PTSD have resulted in marked 
impairment of thought and behavioral processes that have 
rendered the veteran demonstrably unable to obtain or retain 
employment, with total occupational and social impairment 
linked to PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD effective from 
November 30, 1994, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

In May 1990, the RO denied service connection for PTSD and 
the veteran did not appeal that denial.  In June 1995 he 
reopened his claim, and service connection was granted for 
PTSD.  A 50 percent evaluation was assigned, effective from 
November 30, 1994.  

The record shows that the veteran has had treatment at a VA 
facility beginning in the 1970's, with diagnoses that 
included PTSD.  On VA social and industrial survey in 
February 1995, the veteran reported having 24 residences 
since service, and that he currently lived in a rented home 
with his third wife.  The veteran reported that his prior 
marriages ended due to his mood swings and domestic violence.  
He stated that he had not been employed since July 1994, that 
he had had 19 jobs since leaving service, and that he had 
multiple firings due to arguments and fights at work.  

A May 1995 Social Security Narrative Report notes that the 
veteran had been having problems with work since 1976.  It 
was noted that he was fired from some jobs and quit others.  
PTSD was diagnosed, and the examiner stated that the veteran 
was not employable, and that it would take at least 4 to 5 
years before the veteran would be able to return to work.  

In a June 1995 statement, a VA physician noted that the 
veteran continued to experience severe sleep disturbance, 
intrusive dreams and recollections, explosive anger and 
aggressiveness, severe withdrawal from others, numbing, 
avoidance and a hopeless attitude. It was noted that he had 
been unable to work for over a year and the examiner stated 
that he expected this to last for at least an additional 
twelve months.  

The veteran was examined by VA in July 1995.  It was noted 
that he had been unable to keep a job and had been unemployed 
since July 1994.  He reported having intrusive recollections, 
dreams and nightmares, dissociative episodes and distress 
when exposed to reminders of Vietnam trauma.  The veteran 
complained of sleep problems.  He reported having suicidal 
ideation.  The examiner diagnosed PTSD, with a GAF of 50.  

Private medical records show that the veteran underwent a 
rehabilitation evaluation and employability assessment in 
August 1996.  An employment history noted that he last worked 
in 1994 and that he lost jobs due to his temper.  It was 
noted that he had had 19 jobs since service and the longest 
he ever worked was from 1972 to 1975 when he worked for the 
United States Post Office.  It was also noted that the 
veteran had moved 24 times since service.  It was stated that 
although the veteran had some college education, most of his 
work had been as a mechanic, machinist and welder.  It was 
noted that he had been receiving SSA disability since 
December 1995, and that his major difficulties included 
problems related to PTSD.  It was reported that the veteran 
suffered from moderately-severe to severe symptoms due to his 
PTSD.  The examiner noted that on the SOFAS scale the veteran 
warranted a 40, which represented major impairment in several 
areas such as work of school, family relations, and being 
unable to work.  It was concluded by the examiner that the 
veteran was unemployable.  

The veteran was hospitalized on several occasions at a VA 
facility in 1996 and 1997 for his PTSD symptoms.  The veteran 
testified at a personal hearing at the RO in February 1997.  
He discussed his current PTSD symptoms including trouble 
sleeping, flashbacks, nightmares, depression and suicidal 
thoughts two or three times a month.  He reiterated his work 
history and noted that he did not socialize.  His wife stated 
that the veteran did not talk or go any place.  She stated 
that he did mention suicide, and had a short temper.  A 
complete transcript is of record. 

The veteran was examined by VA in March 1997, and he 
complained of mood swings, depression, sleep problems, 
nightmares, isolation, flashbacks and easily precipitated 
anger.  It was noted that the veteran's thought processes 
were scattered, and that he had a tendency to ramble on.  It 
was noted that he had considered suicide, was depressed, and 
discouraged.  The finding was, PTSD, based on: traumatic 
Vietnam War experiences; nightmares; mood swings; emotional 
lability; suicidal ruminations; and substance abuse.  The GAF 
was 40.  

On VA hospitalization in March 1998 for PTSD related 
problems, the final diagnosis was PTSD, delayed, chronic.  
His GAF was 46.  

In September 1998 the veteran appeared before the undersigned 
member of the Board by video conference and testified 
concerning his claim.  He stated that he had held many jobs 
and last worked in 1994.  He reported having nightmares, 
anger and suicidal thoughts.  He noted that he had been 
married 3 times and that he socially isolated himself.  A 
complete transcript is of record.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Service connection was granted for PTSD in March 1996, and 
the disability was assigned a 50 percent evaluation from 
November 1994.  This appeal has been active since the March 
1996 rating decision.  The schedular criteria for evaluation 
of psychiatric disabilities were changed effective November 
7, 1996 , and the Board must consider the claim under the 
version more favorable to the appellant as required by the 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has recently held that the 
new criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).

The Board observes that the Court recently held that a claim 
such as the veteran's is properly framed as an appeal from 
the original rating rather than a claim for increase but that 
in either case the veteran is presumed to be seeking the 
maximum benefit allowed by law or regulations.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".

Under the criteria in effect in 1990, a 50 percent evaluation 
was assigned upon a showing of considerable impairment of 
social and industrial adaptability based upon an assessment 
of the ability to maintain effective or favorable 
relationships with people and the effect of psychoneurotic 
symptoms on reliability, efficiency, flexibility levels.

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability as demonstrated by 
psychoneurotic symptoms of such severity and persistence.

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders, 
Code 9411 (1996); effective prior to November 7, 1996.  Each 
of the criteria for the 100 percent rating was held to be 
independent bases for the rating. Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

The Board observes that the previously relied on rating 
criteria did not contain bright lines of demarcation between 
the several incremental levels of disability. The adjectival 
terms used in describing each level of impairment for the 
most part did not have clearly identified symptoms 
corresponding to "severe" or "considerable" impairment for 
example.  Considerable impairment necessary for a 50 percent 
rating was apparently to be construed as "rather large" 
impairment of social and industrial adaptability. VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).

The criteria now applied are found in the General Rating 
Formula for Mental Disorders that provides for a 50 percent 
evaluation to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The current rating criteria offer a more explicit description 
of the characteristic symptom manifestations contemplated for 
the respective incremental levels of disability. The 
construction would seem to suggest that each of the criteria 
might independently support a specific rating. In any event 
the revised criteria may not be applied earlier than their 
effective date of November 7, 1996.

A review of the record demonstrates that the current 50 
percent evaluation was assigned retroactive to 1994 in a 1996 
rating decision. Over the course of this claim, the veteran 
has received several comprehensive VA psychiatric 
examinations and there is evidence of ongoing inpatient 
observation through 1996 and 1997.  Historically, he has not 
had gainful employment since 1994 and SSA found him totally 
disabled on account of his disabilities including his PTSD.  

The probative evidence shows that the veteran has not been 
gainfully employed for any significant period for some years 
prior to and during the course of this appeal. The VA and a 
private report for disability assessment purposes noted PTSD 
and a consistent history of sporadic employment at best.   
These evaluations are comprehensive and viewed collectively 
describe at least severe impairment linked to PTSD.

The veteran has been found to be unemployable in 1995 on two 
occasions, as noted above.  In 1996, he was also noted to be 
unable to work.  Also on examinations in 1996, and 1997, the 
veteran has been found to have a GAF of 40, which confirms 
seriously impacting psychiatric symptoms in the context of 
personal life and employment. 

Overall, the veteran appears to have been unable to maintain 
more than minimal relationships and total impairment of 
social and industrial adaptability does appear to have been 
demonstrated in view of the recent and previous comprehensive 
psychiatric evaluations that have described an essentially 
consistent presentation. These reports are given great 
probative weight in assessing the level of impairment, as 
they are the products of medical professionals in the field 
of psychiatry. The 100 percent evaluation appears to be the 
appropriate evaluation.  

In summary, a 100 percent schedular evaluation is warranted, 
as the veteran has been shown to have a level of symptoms, 
overall, that would correspond with inability to establish 
and maintain any appreciable work and interpersonal 
relationships. These symptoms were explained on the recent VA 
examination, and there is a well-documented presentation of 
persistent symptoms over the time relevant to this appeal.  
The presence of such symptoms on comprehensive psychiatric 
examinations the veteran has received are relied upon by the 
Board for the decision in favor of the highest rating of 100 
percent.  

Having resolved the veteran's claim on a schedular basis and 
thereby granting the maximum benefit for the entire period of 
the appeal, there is no longer a question or controversy 
regarding the level of disability at any time applicable to 
the period under review.  No greater benefit could be 
provided.  Nor are any exceptions to the mootness doctrine 
present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

